ACCEPTED
                                                                                01-15-00375-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            6/2/2015 1:08:19 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


               CAUSE NO. 01-15-00375-CV
             ________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
     IN   THE FIRST COURT OF APPEALS IN HOUSTON, TEXASHOUSTON, TEXAS
                                                  6/2/2015 1:08:19 PM
             ________________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk
LOST CREEK VENTURES, LLC D/B/A HAPPY BULLDOG MANAGEMENT; STEPHAN
                EPSTEIN, AND MARILYN ROTH EPSTEIN,

                                             Appellants,

                                   v.

                            ALAN PILGRIM,

                                         Appellee.
             ________________________________________

  On Appeal from the County Court at Law No. 2 in Travis County, Texas
      Transferred from the Third Court of Appeals in Austin, Texas
            ________________________________________

FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANTS’ BRIEF
         ________________________________________

                                 Tracy J. Willi
                                 Willi Law Firm, P.C.
                                 9600 Escarpment Blvd., Suite 745, PMB 34
                                 Austin, TX 78749-1983
                                 Tel. (512) 288-3200
                                 Fax (512) 288-3202
                                 twilli@willi.com

                                 ATTORNEY FOR LOST CREEK
                                 VENTURES, LLC D/B/A HAPPY
                                 BULLDOG MANAGEMENT; STEPHAN
                                 EPSTEIN, AND MARILYN ROTH
                                 EPSTEIN
   FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    APPELLANTS’ BRIEF

      Happy Bulldog Management; Stephan Epstein, and Marilyn Roth Epstein,

Appellants, filed this First Unopposed Motion for Extension of Time to File

Appellants’ Brief and would show this Court as follows.

      The trial court in this case entered judgment on November 10, 2014. This is

the first motion for extension of time filed in this appeal. Appellants’ Brief is

currently due on June 1, 2015.

      The Appellants have paid for the Clerk’s Record and that record was filed on

April 24, 2015. The Appellants have been struggling to come up with funding to

pay for the Reporter’s Record. On May 27, 2015, Appellants sent a check to the

Court Reporter for the full amount due, $1,639.00. Appellants wish to proceed

with this appeal after the filing of the Reporter’s Record.

      Appellants request an extension of time to July 1, 2015 to file the

Appellants’ Brief.     Appellants are hopeful that the Reporter’s Record will be

completed and filed in time to allow the record to be reviewed and to permit the

drafting of the brief by the time. This motion is filed not for delay but so that

justice can be done.




                                          2
Respectfully submitted,



/s/ Tracy J. Willi
Tracy J. Willi
Texas Bar No. 00784633
Willi Law Firm, P.C.
9600 Escarpment Blvd., Suite 745, PMB 34
Austin, TX 78749-1983
Tel. (512) 288-3200
Fax (512) 288-3202
twilli@willi.com

ATTORNEY FOR LOST CREEK
VENTURES, LLC D/B/A HAPPY
BULLDOG MANAGEMENT; STEPHAN
EPSTEIN, AND MARILYN ROTH
EPSTEIN




  3
                      CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with opposing counsel, Jason Snell, and he
is not opposed to this motion.

                                           /s/ Tracy J. Willi
                                           Tracy J. Willi

                  CERTIFICATE OF FILING AND SERVICE

       I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record through
efs or, if counsel is not registered for efs, then by email on June 2, 2015 as follows:

      Jason W. Snell
      The Snell Law Firm, PLLC
      The Littlefield Building
      106 E. 6th St., Suite 330
      Austin, TX 78701
      (512) 477-5291
      (512) 477-5294 (fax)
      jsnell@snellfirm.com

      COUNSEL FOR APPELLEE, ALAN PILGRIM

                                           /s/ Tracy J. Willi
                                           Tracy J. Willi




                                          4